Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
Applicant is advised that the M.P.E.P. states the following with respect to large or excessively numerous information disclosure statements:
Although a concise explanation of the relevance of information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English-language information is being submitted. Concise explanations (especially those that point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more is highly relevant to patentability (M.P.E.P. § 609)

Therefore it is recommended that if any information that has been cited by Applicant in the disclosure statement is known to be material for patentability as defined by 37 CFR 1.56, Applicant should present a concise statement as to the relevance of that/those particular documents therein cited. The numerous references cited by applicants in the IDS documents have been made of record. 
While the statement[s] filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Also, there is no requirement to explain the materiality of the submitted references, however, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure. See Penn Yan Boats, Inc. V. Sea Lark boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. 
An Applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289(Fed. Cir. 1983), cert. denied, 469 U.S. 851(1984).
Also see Golden Valley Microwave Foods, 837 F. Supp at 1477, 24 U.S.P.Q.2d (BNA) at 1827 (“it is likewise a violation of the duty of candor…to disclose a pertinent prior art reference to the examiner in such a way as to ‘bury’ it or its disclosures in a series of disclosures of less relevant prior art references…”).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: in ¶0060, figures 2A, 2B and 2C should at least be separately mentioned; similarly in ¶0061, figures 3A, 3B and 3C should at least be separately mentioned; similarly in ¶0064, figures 6A, 6B and 6C should at least be separately mentioned.  
Appropriate correction is required.
The abstract of the disclosure is objected to because the phrase “are provided” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention. In this instance, applicant may desire to delete “are provided” in line 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. (US 5,635,805). Ibaraki et al. teach an integrated accessory arrangement for a vehicle, including an integrated electrified accessory unit drive (34), a plurality of vehicle accessories arranged to be driven by the accessory drive (36, 38, 40, 42, 43) an electric motor coupled to the accessory drive (14), an electronic control unit (20, 22, 28) configured to control the electric drive (through 20 operating as an inverter, col. 6, lines 7-9) to provide torque output at a speed (or not, depending on appliance request condition) in order to drive the plurality of vehicle accessories.  Note: the term “integrated” is given its common meaning: essential to completeness; constituent; formed as a unit with another part; composed of integral parts; lacking nothing essential.
As regards the specific control (beyond on or off) of speed and torque of the electric drive, it is notoriously old and well known for an inverter to provide speed and torque control of a multiphase motor (e.g., speed being controlled by operational frequency, the torque being controlled by either frequency slip [deviation of inverter frequency from the measured frequency of the motor] or modulation of pulse-width). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to specifically control the electric drive speed via inverter frequency and the electric drive torque via inverter frequency slip or pulse-width modulation as is notoriously common and well known, for the purpose of setting the speed and torque of the electric drive to a condition where the load or draw of the accessories is met by the drive. 

Claim(s) 1-6, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. in view of Wehrwein et al. (US 8,939,240). Ibaraki et al. teach an integrated accessory arrangement for a vehicle, including an integrated electrified accessory unit drive (34), a plurality of vehicle accessories arranged to be driven by the accessory drive (36, 38, 40, 42, 43) an electric motor coupled to the accessory drive (14), an electronic control unit (20, 22, 28) configured to control the electric drive (through 20 operating as an inverter, col. 6, lines 7-9) to provide torque output at a speed (or not, depending on appliance request condition) in order to drive the plurality of vehicle accessories, one or more of the plurality of accessories being provided with a clutch (24, controlled by 28 via 32 in response to a request or lack thereof) configured to interrupt or permit torque transfer to the accessories, the plurality of accessories including at least two of an air conditioning compressor, power steering pump, air compressor, thermodynamic heater and coolant pump; the accessory drive being one of a belt, chain or gear drive.  Note: the term “integrated” is given its common meaning: essential to completeness; constituent; formed as a unit with another part; composed of integral parts; lacking nothing essential.
As regards the specific control (beyond on or off) of speed and torque of the electric drive (claims 1, 2, 6), it is notoriously old and well known for an inverter to provide speed and torque control of a multiphase motor (e.g., speed being controlled by operational frequency, the torque being controlled by either frequency slip [deviation of inverter frequency from the measured frequency of the motor] or modulation of pulse-width). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to specifically control the electric drive speed via inverter frequency and the electric drive torque via inverter frequency slip or pulse-width modulation as is notoriously common and well known, for the purpose of setting the speed and torque of the electric drive to a condition where the load or draw of the accessories is met by the drive.
The reference to Ibaraki et al. does not specifically teach that the arrangement is provided in a housing, and the individual accessories have separate and individual clutches to control engagement. Wehrwein et al. teach that where providing a plurality of accessories (e.g., 28, 30, 32) which are can be driven by an electric motor (24) as an accessory drive, that it is well known (a) to provide the assembly as being integrated in a housing (20 overall and/or 150), and (b) to provide each separate accessory as connected to the drive via a separate and separately controllable accessory clutch (72A, 72B, 72C). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the accessory arrangement as initially taught by Ibaraki et al. as being in a housing as taught by Wehrwein et al. for the purpose of providing the accessories as a module which may be easily installed or removed from the vehicle structure to facilitate installation, repair, maintenance or replacement with another module. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide each accessory as initially taught by Ibaraki et al. with a separately accessible and operable connection clutch as taught by Wehrwein et al. for the purpose of controlling the separate engagement or disengagement of the accessories to facilitate reduction of the mechanical load of turning an accessory which is not in use, and or reduce rotational wear of an accessory not being used and/or to allow for selective load shedding.
As regards claim 6, the reference to Ibaraki et al. as modified by Wehrwein et al. supports the function of selective control (e.g., via the separate clutches of Wehrwein et al.) but does not specifically refer to minimizing consumption of electrical energy. It is well established as being undesirable to use more energy than is actually necessary to perform a task or function, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to control the engagement of the accessory clutches to minimize electric consumption (e.g., by not engaging clutches for accessories which are not needed), in order to conserve the available power. 
As further regards claim 11, the reference to Ibaraki et al. as modified by Wehrwein et al. does not specifically refer to a coupling to a vehicle chassis frame member. Initially the ordinary practitioner would well recognize that the accessories and drive would require a mechanical connection to a vehicle portion in order to remain in position and/or maintain the engagement of the drive connection, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a mechanical mount for the accessory assembly to a vehicle portion (e.g., one or more of directly to a vehicle frame portion and/or indirectly to a vehicle frame portion through a connection on the engine) so as to ensure that the accessory assembly is retained on the vehicle in a positional configuration which allows the accessories to perform and retains the ability to connect to the engine.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. in view of Wehrwein et al. and Mellum et al. (US 5,333,678). The references to Ibaraki et al. and Wehrwein et al. as discussed above, do not specifically refer to the provision of through-penetrations in walls of the housing to pass signals, power, gasses or liquids, configured for rapid connection of external lines to the remainder of the vehicle. Initially it is well understood that the provision of an accessory arrangement having actuable clutches, a motor, compressors and/or pumps will necessarily require power input, signal input and/or output, and fluid or gas input or output in order for the accessories to provide the function they are taught to provide. To the extent that Wehrwein provides a housing, the ordinary practitioner familiar with connecting vehicular accessories would well-recognize that it is desirable to provide connections for the various accessories in order to facilitate connecting them to the remaining vehicle structure. Further, Mellum et al. teach that it is well known to provide an interface section on a housing which contains accessory devices (see housing 20, interface ports 38, figure 3A). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the assembly taught by Ibaraki et al. and modified to have a housing by Wehrwein et al. with through penetrations in the form of interface ports as taught by Mellum et al. for the purpose of locating the power, signal, fluid and gas connections at a convenient location to run cables and conduits to/from, thus allowing easy access to any inputs or outputs to the assembly. As regards claim 8 and the provision of "rapid connection", no particular standard for rapidity is set forth in the claim, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide quick connect/disconnect fittings at the interface ports or penetrations for the purpose of allowing comparatively fast installation and/or removal of the assembly to facilitate installation, repair, maintenance or replacement with another assembly.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki et al. in view of Wehrwein et al., and Sisco et al. (US 6,244,239). The reference to Ibaraki et al. as modified by Wehrwein et al. is discussed above and fails to specifically teach the provision of an isolator configured to isolate the housing from vibrations associated with the vehicle (claim 9) and that the accessory devices are located on a subframe in the housing (claim 12). Sisco et al. teach that when providing an accessory assembly (10) that it is known to provide a subframe (face portion 14) to which the accessories are mounted (col. 4, lines 37-39) and to provide at least an isolator (damper element 22) to isolate the housing (12) from vibrations associated with operation of the vehicle (such as vibration transmitted from the engine output to the accessories on the housing).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the accessories of the arrangement taught by Ibaraki et al. as modified by Wehrwein et al. as being mounted on a subframe such as taught by Sisco et al. for the purpose of providing the accessories as being attached in a positional arrangement with respect to one another which allows a drive of a particular size to be repeatably used  (i.e., rather than requiring a different drive belt), and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the accessory arrangement as taught by Ibaraki et al. as modified by Wehrwein et al. as including an isolator as taught by Sisco et al. for the purpose of reducing the transmission of engine operation vibrations to the accessories mounted on the housing.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mokrytzki et al. (2 references), Nola, Nabae et al., Green and Nii provide documentary evidence concerning the old and well known characteristics of the operation of multiphase inverters; Ball et al. teaches a known accessory arrangement for a vehicle engine; Wurtele teach known power unit connections; Brummett et al. teach well known power conservation scenarios for auxiliary units; Leiss teaches a known mounting arrangement for an accessory.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616